PER CURIAM.
The appellant appeals from a final judgment and sentence adjudicating him guilty on one count of grand larceny. The appellant contends that the information was insufficient to charge him with the essential elements of the crime of larceny by false pretenses. A review of the information and the cases cited does not demonstrate clearly that the trial court erred in denying the motion to dismiss the information on this ground. See Anglin v. Mayo, Fla.1956, 88 So.2d 918; Gaynor v. State, Fla.App. 1967, 196 So.2d 19; and § 811.021(5), Fla. Stat., F.S.A.
'The appellant challenges the sufficiency of the evidence to sustain his conviction. We have reviewed the record and find that there was sufficient, competent and substantial evidence upon which the trial court could adjudicate the defendant guilty of the crime as charged in the information. See Hoover v. State, Fla.App.1968, 212 So.2d 95; and Pabst v. State, Fla.App. 1964, 169 So.2d 329.
The final judgment is
Affirmed.